DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a semiconductor storage device comprising: a non-volatile memory that stores an operation control program; and a memory controller configured to control the non-volatile memory, wherein the memory controller includes an address storage that stores at least one address in which the operation control program is stored, and the memory controller is configured to read the operation control program from the non-volatile memory, and execute the operation control program based on the address in response to determining that the semiconductor storage device is started, classified in G06F 3/0619 – in relation to data integrity, e.g. data losses, bit errors.
II. Claims 6-17, drawn to a method and a semiconductor storage device comprising: a non-volatile memory; and a memory controller, operatively coupled to the non-volatile memory, that is configured to: determine whether an operation control program can be correctly writable on the non-volatile memory, write the operation control program, responsive to determining that the operation control program is correctly writable, and write at least one address in which the operation control program is stored in an address storage, classified in G06F 3/065 – replication mechanisms.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as the memory controller is configured to read the operation control program from the non-volatile memory, and execute the operation control program based on the address in response to determining that the semiconductor storage device is started.  
Subcombination II has separate utility such as determine whether an operation control program can be correctly writable on the non-volatile memory, write the operation control program, responsive to determining that the operation control program is correctly writable, and write at least one address in which the operation control program is stored in an address storage. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I is directed to determining whether or not the firmware being read at initialization is usable (whether an error occurred in reading) and if it is not, reading a backup copy of that firmware that is usable. Group II is directed to creation of a backup copy and storage of said copy in the memory. These processes are separate and distinct from each other as there are several backup processes that can be implemented that Group I can then respond to and there are several recovery processes that can be used in conjunction with Group II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Kiri Sharon on 6/28/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./            Examiner, Art Unit 2132                                           

/DAVID YI/            Supervisory Patent Examiner, Art Unit 2132